Exhibit 10.38

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

SECOND AMENDMENT TO LEASE

SECOND AMENDMENT TO LEASE (this “Second Amendment”) dated as of this 23RD day
of    April   , 2015 (the “Effective Date”) by and between BP BAY COLONY LLC, a
Delaware limited liability company (“Landlord”), and TESARO, INC., a Delaware
corporation (“Tenant”).

RECITALS

By Lease dated October 15, 2012 (the “Lease”), Landlord did lease to Tenant and
Tenant did hire and lease from Landlord certain premises containing 23,814
square feet of rentable floor area in the building known as 1000 Winter Street,
Waltham, Massachusetts (the “Building”) and consisting of (i) 13,576 rentable
square feet located on the second (2nd) and third (3rd) floors of the Building
(referred to collectively in the Lease as the “Original Premises”), and (ii)
10,238 rentable square feet located on the first (1st) floor of the Building
(referred to in the Lease as the “Expansion Premises”).

By First Amendment to Lease dated as of January 6, 2014 (the “First Amendment”),
Tenant yielded up the Expansion Premises, and Landlord did lease to Tenant, and
Tenant did hire and lease from Landlord, certain additional premises containing
39,666 rentable square feet located on the second (2nd) floor of the Building
(the “First Additional Premises”), upon the terms and conditions set forth in
the First Amendment.  The Original Premises, as increased by the First
Additional Premises, is hereinafter referred to as the “Existing Premises”, and
contains a total of 53,242 square feet of rentable floor area (the “Rentable
Floor Area of the Existing Premises”).

Tenant has determined to lease from Landlord upon the terms and conditions
contained in this Second Amendment an additional 17,738 square feet of rentable
floor area (the “Rentable Floor  Area of the Second Additional Premises”),
consisting of (a) 10,238 square feet of rentable floor area (the “Rentable Floor
Area of the First Floor Second Additional Premises”) located on the first floor
of the Building, which, space is shown on Exhibit A-1 attached hereto and made a
part hereof (the “First Floor Second Additional Premises”), being the same space
referred to above as the Expansion Premises and previously yielded up by Tenant
pursuant to the First Amendment, and (b) 7,500 square feet of rentable floor
area (the “Rentable Floor Area of the Third Floor  Second Additional Premises”)
located on the third (3rd) floor of the Building, which space is shown on
Exhibit A-2 attached hereto and made a part hereof (the “Third Floor
Second  Additional Premises”), which Third Floor Second Additional Premises are
currently leased by Crabtree & Evelyn, Ltd. (“Crabtree”) pursuant to that
certain Lease dated as of April 10, 2012 by and between Landlord, as landlord,
and Crabtree, as tenant, as the same may have been amended (the “Crabtree
Lease”).  The First Floor Second Additional Premises and the Third Floor Second
Additional Premises are sometimes collectively referred to herein as the “Second
Additional  Premises”).

The First Floor Second Additional Premises is presently vacant, and Crabtree has
agreed to terminate the Crabtree Lease and yield up the Third Floor Second
Additional Premises pursuant



--------------------------------------------------------------------------------

 



to that certain Termination Agreement dated as of the date hereof by and between
Landlord and Crabtree (the “Crabtree Termination Agreement”).

Subject to the effectiveness of the Crabtree Termination Agreement and other
terms and conditions set forth herein, Landlord and Tenant are entering into
this instrument to set forth said leasing of the Second Additional Premises, to
integrate the Second Additional Premises into the Lease and to amend the Lease,
all as more particularly set forth in this Second Amendment.

NOW THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration in hand this date paid by each of the parties to the
other, the receipt and sufficiency of which are hereby severally acknowledged,
and in further consideration of the mutual promises herein contained, Landlord
and Tenant hereby agree to and with each other as follows:

1.(A)On the First Floor Second Additional Premises Commencement Date (as
hereinafter defined), the First Floor Second Additional Premises shall
constitute a part of the “Premises” demised to Tenant under the Lease, so that
the Premises (as defined in the Lease) shall include both the Existing Premises
and the First Floor Second Additional Premises and shall contain a total of
63,480 square feet of rentable floor area.

(B)On the Third Floor Second Additional Premises Commencement Date (as
hereinafter defined), the Third Floor Second Additional Premises shall
constitute a part of the “Premises” demised to Tenant under the Lease, so that
the Premises (as defined in the Lease) shall include the Existing Premises, the
First Floor Second Additional Premises and the Third Floor Second Additional
Premises and shall contain a total of 70,980 square feet of rentable floor area.

2.The parties acknowledge and agree that (i) the Commencement Date for the
Original Premises was April 1, 2013 (hereinafter sometimes called the “Original
Premises Commencement Date”) and (ii) the Commencement Date for the First
Additional Premises was March 1, 2014 (hereinafter sometimes called the “First
Additional Premises Commencement Date”).

3.(A)The following definitions are added to Section 1.1 of the Lease:

First Floor Second Additional
Premises Commencement Date:

The Effective Date

First Floor Second Additional
Premises Rent Commencement Date:

The earlier to occur of (a) July 1, 2015 or (b) the date upon which Tenant opens
for business for the Permitted Use in any portion of the First Floor Second
Additional Premises.

- 2  -

Tesaro Second Amendment(d)

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 



Third Floor Second Additional
Premises Commencement Date:

The later to occur of (a) May 1, 2015 or (b) the date upon which Landlord
delivers the Third Floor Second Additional Premises to Tenant free and clear of
all occupants and in accordance with the terms and provisions of this Second
Amendment.  Landlord agrees to use commercially reasonable efforts to

deliver the Third Floor Second Additional Premises to Tenant on May 1, 2015 (the
“Target Delivery Date”).  Tenant acknowledges and agrees that, for purposes of
this Second Amendment, Landlord’s obligation to use commercially, reasonable
efforts to tender possession of the Third Floor Second Additional Premises to
Tenant shall not require Landlord to make any payments, incur any costs or fees
(including, without limitation, attorneys’ fees or court costs) or institute any
eviction or other legal or equitable proceedings of any kind.  If for any reason
Landlord fails or is unable to tender possession of the Third Floor Second
Additional Premises on or before the Target Delivery Date, then (A) Landlord
shall not be in default hereunder or be liable for damages therefor, (B) the
validity of the Lease and this Second Amendment shall not be affected or
impaired thereby (except as expressly set forth below), (C) the Term shall not
be extended on account thereof, and (D) Tenant shall accept possession of the
Third Floor Second Additional Premises on the date Landlord tenders possession
of the Third Floor Second Additional Premises to Tenant; provided, however, that
notwithstanding the foregoing, if Landlord shall not deliver the Third Floor
Second Additional Premises on or before July 1, 2015 (the “Outside Delivery
Date”), then Tenant shall have the right, in its sole discretion, to terminate
the Lease as to the Third Floor Second Additional Premises only by giving notice
to Landlord of Tenant’s desire to do so before such delivery and within the time
period from the Outside Delivery Date until the date which is thirty (30) days
subsequent to the Outside Delivery Date; and, upon the giving of such notice,
the term of the Lease with respect to the Third Floor Second Additional Premises
only shall cease and come to an

 



- 3  -

Tesaro Second Amendment(d)

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 



 

end without further liability or obligation on the part of either party unless,
within thirty (30) days after receipt of such notice, Landlord delivers the
Third Floor Second Additional Premises to Tenant; and such right of termination
shall be Tenant’s sole and exclusive remedy for Landlord’s failure so to deliver
the Third Floor Second Additional Premises within such time.

 

(B)Promptly following the occurrence of each of the First Floor Second
Additional Premises Rent Commencement Date and the Third Floor Second Additional
Premises Commencement Date, Landlord and Tenant hereby agree to execute a
Commencement Date Agreement in the form attached as Exhibit E to the Lease to
confirm each such Date, provided, however, if Landlord or Tenant shall fail to
execute said Agreement, the First Floor Second Additional Premises Rent
Commencement Date and the Third Floor Second Additional Premises Commencement
Date, as applicable, shall be as reasonably determined in accordance with the
terms hereof.

4.The Term of the Lease for the Existing Premises, the First Floor Second
Additional Premises and the Third Floor Second Additional Premises shall be
coterminous.  Accordingly, the definition of the “Term” as set forth in the
Lease is hereby amended by deleting the definition therein set forth and
substituting therefor the following:

Term:              (i)        As to the Original Premises, a period beginning on
the Original Premises Commencement Date and ending on June 30, 2017, unless
sooner terminated as provided in the Lease.

(ii)       As to the First Additional Premises, a period beginning on the First
Additional Premises Commencement Date and ending on June 30, 2017, unless sooner
terminated as provided in the Lease.

(iii)      As to the First Floor Second Additional Premises, a period beginning
on the First Floor Second Additional Premises Commencement Date and ending on
June 30, 2017, unless sooner terminated as provided in the Lease.

(iv)      As to the Third Floor Second Additional Premises, a period beginning
on the Third Floor Second Additional Premises Commencement Date and ending on
June 30, 2017, unless sooner terminated as provided in the Lease.

5.(A)Annual Fixed Rent for the Existing Premises shall continue to be payable as
set forth in the Lease.



- 4  -

Tesaro Second Amendment(d)

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 



(B)Commencing on the First Floor Second Additional Premises Rent Commencement
Date and continuing through the expiration or earlier termination of the Lease
Term, Annual Fixed Rent for the First Floor Second Additional Premises shall be
payable at the annual rate of $[***] (being the product of (i) $[***] and (ii)
the Rentable Floor Area of the First Floor Second Additional Premises (being
10,238 square feet)).

(C)Commencing on the Third Floor Second Additional Premises Commencement Date
and continuing through the expiration or earlier termination of the Lease Term,
Annual Fixed Rent for the Third Floor Second Additional Premises shall be
payable at the annual rate of $[***] (being the product of (i) $[***] and (ii)
the Rentable Floor Area of the Third Floor Second Additional Premises (being
7,500 square feet)).

6.(A)For the purposes of computing Tenant’s payments for operating expenses
pursuant to Section 2.6 of the Lease, Tenant’s payments for real estate taxes
pursuant to Section 2.7 of the Lease and Tenant payments for electricity (as
determined pursuant to Sections 2.5 and 2.8 of the Lease) respecting the First
Floor Second Additional Premises, the “Rentable Floor Area of the Premises”
shall be deemed to be the Rentable Floor Area of the First Floor Second
Additional Premises (being 10,238 square feet).

(B)For the purposes of computing Tenant’s payments for operating expenses
pursuant to Section 2.6 of the Lease, Tenant’s payments for real estate taxes
pursuant to Section 2.7 of the Lease and Tenant payments for electricity (as
determined pursuant to Sections 2.5 and 2.8 of the Lease) respecting the Third
Floor Second Additional Premises, the “Rentable Floor Area of the Premises”
shall be deemed to be the Rentable Floor Area of the Third Floor Second
Additional Premises (being 7,500 square feet).

(C)For the purpose of computing such payments with respect to the Existing
Premises, the “Rentable Floor Area of the Premises” shall continue to be the
Rentable Floor Area of the Existing Premises.

7.(A)For the purposes of computing Tenant’s payments for operating expenses
pursuant to Section 2.6 of the Lease for the First Floor Second Additional
Premises commencing on the First Floor Second Additional Premises Commencement
Date, the definition of “Base Operating Expenses” contained in Section 1.1 of
the Lease shall be supplemented by adding the following thereto:

BASE OPERATING EXPENSES:

With respect to the First Floor Second Additional Premises, Landlord’s Operating
Expenses (as defined in Section 2.6 of the Lease) for calendar year 2015, being
the period from

- 5  -

Tesaro Second Amendment(d)

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 



 

January 1, 2015 through December 31, 2015.

 

(B)For the purposes of computing Tenant’s payments for operating expenses
pursuant to Section 2.6 of the Lease for the Third Floor Second Additional
Premises commencing on the Third Floor Second Additional Premises Commencement
Date, the definition of “Base Operating Expenses” contained in Section 1.1 of
the Lease shall be supplemented by adding the following thereto:

 

 

BASE OPERATING EXPENSES:

With respect to the Third Floor Second Additional Premises, Landlord’s Operating
Expenses (as defined in Section 2.6 of the Lease) for calendar year 2015, being
the period from January 1, 2015 through December 31, 2015.

 

(C)Such definition shall remain unchanged for such purposes with respect to the
Existing Premises.

8.(A)For the purposes of computing Tenant’s payments for real estate taxes
pursuant to Section 2.7 of the Lease for the First Floor Second Additional
Premises commencing on the First Floor Second Additional Premises Commencement
Date, the definition of “Base Taxes” contained in Section 1.1 of the Lease shall
be supplemented by adding the following thereto:

 

 

BASE TAXES:

With respect to the First Floor Second Additional Premises, Landlord’s Tax
Expenses (as defined in Section 2.7 of the Lease) for fiscal tax year 2016,
being the period from July 1, 2015 through June 30, 2016.

 

(B)For the purposes of computing Tenant’s payments for real estate taxes
pursuant to
Section 2.7 of the Lease for the Third Floor Second Additional Premises
commencing on the Third Floor Second Additional Premises Commencement Date, the
definition of “Base Taxes” contained in Section 1.1 of the Lease shall be
supplemented by adding the following thereto:

 

 

BASE TAXES:

With respect to the Third Floor Second Additional Premises, Landlord’s Tax
Expenses (as defined in Section 2.7 of

- 6  -

Tesaro Second Amendment(d)

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 



 

the Lease) for fiscal tax year 2016, being the period from July 1, 2015 through
June 30, 2016.

 

(C)Such definition shall remain unchanged with respect to the Existing Premises.

9.(A)Tenant agrees to accept the Second Additional Premises in “as is” condition
and Landlord shall have no obligation to perform any additions, alterations or
demolition in the Second Additional Premises and Landlord shall have no
responsibility for the installation or connection of Tenant’s telephone or other
communications equipment or systems.  Without limiting the foregoing, Landlord
acknowledges that on or after the Third Floor Second Additional Premises
Commencement Date Tenant intends to complete the following work subject to and
in accordance with the applicable terms and conditions of the Lease
(collectively, “Tenant’s Initial Work”), which Tenant’s Initial Work Landlord
hereby approves: (i) demolish two (2) conference rooms currently located within
the Third Floor Second Additional Premises, (ii) demolish four offices in the
front portion of the Third Floor Second Additional Premises so that Tenant can
install several work stations and (iii) connect the third (3rd) floor portion of
the Existing Premises to the Third Floor Second Additional Premises.  Landlord
agrees that provided that Tenant completes Tenant’s Initial Work in accordance
with the terms and conditions of the Lease, Tenant shall not be required to
restore such modifications (or remove any wiring

and cabling from any of the Second Additional Premises) upon the expiration of
the Term of the Lease.  The parties further acknowledge that Tenant shall
construct any additional improvements within the Second Additional Premises in
accordance with the terms and conditions of the Lease, including, without
limitation, the terms and conditions of Section 5.12.

(B)Landlord shall provide to Tenant a special allowance equal to $[***] (the
“Second Additional Premises Tenant Allowance”).  The Second Additional Premises
Tenant Allowance shall be used and applied by Tenant solely on account of the
cost of work performed by Tenant in the Second Additional Premises in accordance
with the terms of the Lease, as modified by this Second Amendment (“Tenant’s
Second Additional Premises Work”).  Provided that the Tenant (i) has completed
all of such Tenant’s Second Additional Premises Work in accordance with the
terms of the Lease, has paid for all of such Tenant’s Second Additional Premises
Work in full and has delivered to Landlord lien waivers from all persons who
might have a lien as a result of such work, in recordable forms reasonably
acceptable to Landlord, (ii) has delivered to Landlord its certificate
specifying the cost of such Tenant’s Second Additional Premises Work and all
contractors, subcontractors and suppliers involved with Tenant’s Second
Additional Premises Work, together with evidence of such cost in the form of
paid invoices, receipts and the like, (iii) has satisfied the requirements of
(i) and (ii) above and made request for

- 7  -

Tesaro Second Amendment(d)

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 



such payment on or before December 31, 2016, (iv) is not otherwise in default
under the Lease after notice and the expiration of any applicable cure period,
and (v) there are no liens (unless bonded to the reasonable satisfaction of
Landlord) against Tenant’s interest in the Lease or against the Building or the
Site arising out of Tenant’s Second Additional Premises Work, then within thirty
(30) days after the satisfaction of the foregoing conditions, the Landlord shall
pay to the Tenant the lesser of the amount of such costs so certified or the
amount of the Second Additional Premises Tenant Allowance.  Notwithstanding the
foregoing, it is understood and agreed that Tenant may utilize up to a maximum
of $[***] (the “Cap Amount”) of the Second Additional Premises Tenant Allowance
towards costs associated with the Tenant’s Second Additional Premises Work, such
as design, engineering and permitting fees (collectively, the “Special Costs”),
but not the cost of any of Tenant’s personal property, trade fixtures, trade
equipment or any so-called soft costs; provided, however, that the conditions to
application of the Second Additional Premises Tenant Allowance set forth in this
Section 9(B) above have been satisfied with respect to the Special Costs
(including, without limitation, the requirement that the Second Additional
Premises Tenant Allowance be utilized on or before December 31,
2016).  Notwithstanding the foregoing, Landlord shall be under no obligation to
apply any portion of the Second Additional Premises Tenant Allowance for any
purposes other than as provided in this Section, nor shall Landlord be deemed to
have assumed any obligations, in whole or in part, of Tenant to any contractors,
subcontractors, suppliers, workers or materialmen.  Further, in no event shall
Landlord be required to make application of any portion of the Second Additional
Premises Tenant Allowance on account of any supervisory fees, overhead,
management fees or other payments to Tenant, or any partner or affiliate of
Tenant.  In the event that such cost of Tenant’s Second Additional Premises Work
is less than the Second Additional Premises Tenant Allowance, Tenant shall not
be entitled to any payment or credit nor shall there be any application of the
same toward Annual Fixed Rent or Additional Rent owed by Tenant under the Lease.

10.       (A)      Tenant warrants and represents that Tenant has not dealt with
any broker in connection with the consummation of this Second Amendment and in
the event any claim is made against Landlord relative to dealings by Tenant with
brokers, Tenant shall defend the claim against Landlord with counsel of Tenant’s
selection first approved by Landlord (which approval will not be unreasonably
withheld) and save harmless and indemnify Landlord on account of loss, cost or
damage which may arise by reason of such claim.

(B)      Landlord warrants and represents that Landlord has not dealt with any
broker in connection with the consummation of this Second Amendment and in the
event any claim is made against Tenant relative to dealings by Landlord with
brokers, Landlord shall defend the claim against Tenant with counsel of
Landlord’s selection first approved by Tenant (which approval will not be
unreasonably withheld) and save harmless and

- 8  -

Tesaro Second Amendment(d)

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 



indemnify Tenant on account of loss, cost or damage which may arise by reason of
such claim.

11.       Except as otherwise expressly provided herein, all capitalized terms
used herein without definition shall have the same meanings as are set forth in
the Lease.

12.       Except as herein amended the Lease shall remain unchanged and in full
force and effect.  All references to the “Lease” shall be deemed to be
references to the Lease as amended by the First Amendment and as herein amended.

13.       Each of Landlord and Tenant hereby represents and warrants to the
other that all necessary action has been taken to enter this Second Amendment
and that the person signing this Second Amendment on its behalf has been duly
authorized to do so.

14.       The parties acknowledge and agree that this Second Amendment may be
executed by electronic signature, which shall be considered as an original
signature for all purposes and shall have the same force and effect as an
original signature.  Without limitation, “electronic signature” shall include
faxed versions of an original signature or electronically scanned and
transmitted versions (e.g., via pdf) of an original signature.

[page ends here]





- 9  -

Tesaro Second Amendment(d)

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 



EXECUTED as of the date and year first above written.

 

WITNESS

 

LANDLORD:

 

 

 

 

 

BP BAY COLONY LLC, a Delaware

 

 

limited liability company

 

 

 

 

 

BY:  BP BAY COLONY HOLDINGS LLC, a Delaware limited liability company, its sole
member

 

 

 

 

 

BY:  BOSTON PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership, its
member

 

 

 

 

 

BY:  BOSTON PROPERTIES, INC., a Delaware Corporation, its general partner

 

 

 

 

 

 

By:

/s/ David C. Provost

 

 

Name:

David C. Provost

 

 

Title:

SVP

 

 

 

 

 

 

WITNESS

 

TENANT:

 

 

 

 

/s/ Edward C. English

 

TESARO INC., a Delaware corporation

 

 

 

 

 

 

By:

/s/ Timothy R. Pearson

 

 

Name:

Timothy R. Pearson

 

 

Title:

EVP & CFO

 





- 10  -

Tesaro Second Amendment(d)

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 



EXHIBIT A-1

First Floor Second Additional Premises

Picture 1 [tsro20161231ex103821c31001.jpg]



- 11  -

Tesaro Second Amendment(d)

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 



EXHIBIT A-2

Third Floor Second Additional Premises

Picture 2 [tsro20161231ex103821c31002.jpg]

- 12  -

Tesaro Second Amendment(d)

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------